DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 15 September 2021 have been fully considered and are partially persuasive.
Applicant argues that Brandenburger does not disclose at least one label with a sensor (temperature, moisture, light, or oxygen), and that the secondary references fail to cure this deficiency. The Examiner agrees has amended the rejection accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 137, 138, 166, 167, 168, 174, 175, 178, 180, 182 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, further in view of US 2016/0151558 to Tobescu.
In the specification and figures (see translation previously provided), Brandenburger discloses the apparatus as claimed by Applicant. With regard to claims 137, 166, 167, 168, 174, 175, 178, 180, 182, Brandenburger discloses a set of containers comprising a molded structure with multiple sealed ampoules or vials 1 connected via connecting web 14, with an internal volume that may be suitable for a single dose of a pharmaceutical agent, and a textured surface pattern embossed on a break-off part 13, which is an outer surface of the structure, adjacent the vials (see FIGS 1, 2A, , ¶0051, 0056, and other accompanying text). The textured surface pattern includes a plurality of parallel lines, parallel to the longitudinal axis of the container, and extending from an edge of the second portion (see “LOT” and arrow shape in FIG 4). Applicant’s recitation of the textured surface “positioned to direct gas flow” does not add patentable weight to the claims. Applicant has already recited the location and directional orientation of the textured surface pattern. How gas flows around an object is due to the physics of fluid dynamics. Gas will necessarily flow around a physical barrier, so any physical barrier to flow is necessarily “positioned to direct gas flow.” 
With regard to the claimed overwrap, Brandenburger discloses that the ampoules may be placed in an oxygen-proof outer packaging (see ¶0031), but does not explicitly 
With regard to the label and sensor, Tobescu discloses a medicament in a container 70 sealed in an overwrap bag 22 wherein the container comprises a tag 1 with a temperature sensor or some other environmental sensor that determines whether the medicament has been compromised (see Tobescu FIG 4, ¶0238, 0004, 0251-0252). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to add a tag with a sensor as disclosed by Tobescu to the container and packaging suggested by the prior art, in order to monitor the integrity of a medication within a container, as taught by Tobescu.
With regard to claim 138, Brandenburger discloses that the containers may be formed from polyethylene or polypropylene, each of which are biocompatible, and may be produced via a blow-fill-seal method (see ¶0016, 0017). 
With regard to claim 176, Brandenburger fails to disclose the second part of the molded structure at the bottom of the vials. Absent showing of criticality by Applicant, it is within the skill of a worker in the art to place a textured surface in a place most beneficial to the operation and use of the device.  

Claims 143, 159, 160, 177, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, in view of US 2016/0151558 to Tobescu, further in view of US 8,074,801 to Slayton et al.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 143, 159, 160, 177, the cited prior art fails to disclose rectangular-shaped vials that have frangible articulating joints that mates with other vial surfaces to form a folded rectangular configuration. Slayton discloses a packaging system for medical necessities that comprises rectangular containers that have articulating joints that allow the containers to fold into a compact rectangular configuration for the ease of carrying or storing (see FIGS 7-9, column 2, lines 53-65, column 6, lines 3-6).

Claims 151 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, in view of US 2016/0151558 to Tobescu, further in view of US 2014/0346071 to Genosar.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 151 and 179, the prior art fails to disclose a vaccine with an inert gas as a headspace within the vials. However, Genosar discloses a packaging system for a vaccine with an inert gas to stabilize the medicament (see paragraphs 0014, 0179), teaching that medical vials are known in the art to hold vaccines with inert gases. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of .

Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, in view of US 2016/0151558 to Tobescu, further in view of US 3,664,338 to Knox et al.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 181, the prior art fails to disclose that the textured surface pattern consists of a plurality of parallel lines. However, Knox discloses a cap for a medicament vial with a container 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        26 January 2022